Notice of Pre-AIA  or AIA  Status
This Office Action is in response to applicants’ amendment with a Terminal Disclaimer filed on 05/19/2021.  Claims 1, 3 and 6 were cancelled.  Claims 2, 4, 5, and 7-23 are pending in the present application.

Terminal Disclaimer
 	The terminal disclaimer does not comply with 37 CFR 1.321 because the person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record.  37 CFR 1.321(a) and (b).  A Power of Attorney should be filed to give power to the attorney who is signing the TD, along with another copy of the TD or file a TD that is signed by the applicant.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a module adapted to” and “a simulator adapted to” in claim 4.  Claim 5 recited “a module adapted to”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  A review of the specification reveals that it fails to provide sufficient structure for performing the claimed functions. As such, these claims should have been rejected under 112(b) as being indefinite since it is not clear what structure performs the claimed functions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 4, 5, and 7-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated grouping of an abstract idea related to a mathematical design concept without significantly more. The claim 1 recited a method of facilitating simulations of industrial processes comprising:

and information about the material and energy flows to be processed by the industrial process; simulating the process based on the received process information; and applying the rule by performing the prescribed action.
	With the broadest reasonable interpretation of the claims as a whole, the cited features are related to design rules in associated with manufacture process information and energy information and other information.  It is a mathematical concept to define process energy based on the rules for  process information and process action.  The claimed invention does not integrate the process information and rules in process action into a practical and useful solution for a real and useful application.  The design rules in the process information and action proximately provided energy in the design process action.  It does not provide details in the process energy and action when the rules applied to the process.   
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the limitation storing at least one rule applicable to a simulation amounts to well understood, routine and conventional activity of storing and retrieving information in memory (MPEP 2106.05 (d)(II)(iv), the “receiving” step only amount to no more than extra-solution activity of data gathering and data outputting (MPEP 2106.05(g)).  Furthermore, it is directed to WURC activities of receiving data (MPEP 2106.05(d)(II)(i), Symantec).  The recitation of applying the rule amounts to adding the words “apply it” to the judicial exception, which does not provide an inventive concept (MPEP 2106.05(f)).  The recitation of industrial process amounts to linking the abstract idea to a 
Claim 4 recited an apparatus for facilitating simulations of industrial processes comprising:
a module adapted to create and store at least one rule applicable to any simulation and prescribing an action;
a module adapted to receive process information defining an industrial process for simulation, wherein the process information includes: process topography information determining process equipment; and information about the material and energy flows to be processed by the industrial process;
a simulator adapted to simulate the process based on the received process information; and a module adapted to apply the rule by performing the prescribed action..
  	With the broadest reasonable interpretation of the claims as a whole, the cited features are related to design rules in associated with manufacture process information and energy information and other information.  It is a mathematical concept to define process energy based on the rules for  process information and process action.  The claimed invention does not integrate the process information and rules in process action into a practical and useful solution for a real and useful application.  The design rules in the process information and action proximately provided energy in the design process action.  It does not provide details in the process energy and action when the rules applied to the process.   
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the limitation storing at least one rule applicable to a simulation amounts to well understood, routine and conventional 
Claim 5 recited an apparatus for facilitating simulations of industrial processes comprising:
a module adapted to receive process information defining an industrial process for simulation, wherein the process information includes: process topography information determining process equipment: and information about the material and energy flows to be processed by the industrial process:
 	a module adapted to create and store at least one rule defining a time-dependent property of the process information; and
 	a module adapted to simulate the process based on the received process information under variation of the time-dependent property of the process information.
 	With the broadest reasonable interpretation of the claims as a whole, the cited features are related to design rules in associated with manufacture process information and energy information and other information.  It is a mathematical concept to define process energy based on the rules for process information and process action.  The claimed invention does not integrate the process information and rules in process action into a practical and useful solution for a real and useful application.  The design rules in the process information and 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the limitation storing at least one rule applicable to a simulation amounts to well understood, routine and conventional activity of storing and retrieving information in memory (MPEP 2106.05 (d)(II)(iv), the “receiving” step only amount to no more than extra-solution activity of data gathering and data outputting (MPEP 2106.05(g)). Furthermore, it is directed to WURC activities of receiving data (MPEP 2106.05(d)(II)(i), Symantec).  The recitation of applying the rule amounts to adding the words “apply it” to the judicial exception, which does not provide an inventive concept (MPEP 2106.05(f)).  The recitation of industrial process amounts to linking the abstract idea to a particular field of use, which fails to provide an inventive concept (MPEP 2106.05(h)).
Claim 7 recited the method according to Claim 2, wherein applying the rule comprises adding a further component or component group to the process topography and/or removing a component or component group from the process topography.  The claim is related to process topology by changing component group in the process.  It does not provide an integration process to produce a practical and useful application.  The claim is nonstatutory subject matter.
Claim 8 cited the method according to Claim 2, wherein the rule specifies an alarm condition, and applying the rule comprises responding to the occurrence of the alarm condition, preferably the response comprising at least one of: suspending the simulation when the alarm condition occurs; providing the user with a notification or report of the occurrence of the alarm condition; and awaiting from the user an instruction to amend the simulation, to abort 
Claim 9 cited the method according to claim 8, wherein the alarm condition relates to a process information limit, a threshold above and/or below a process information value, a conditional value, a conditional value based on occurrence of an event, and/or a calculation based on a simulation result.  The claim is directed to process conditions without any integration process for a real and practical solution.  It is nonstatutory subject matter.
Claim 10 cited the method according to claim 8, wherein the alarm condition specifies a process information value, and applying the rule comprises generating and providing notification if the process information value is exceeded, or approximated, in the simulation.  The claim failed to integrate the information as cited into a real and useful application.  It is nonstatutory subject matter.
Claims 11, 12, 13, 14 and 15 are wherein the rule prescribes an optimisation 
associated with at least one variable of the process information to be optimised and at least one parameter and/or topography of the process information to be varied, and applying the rule comprises optimisation of the variable under variation of the at least one parameter and/or topography.  The claims failed to integrate the cited limitations into a real and practical solution for a useful application.  The claims are nonstatutory subject matter.
Claim 16 recited the method according to claim 15, wherein the phase analysis comprises determination of a phase envelope, determination of solid formation information, determination of distillation information, determination of a fluid with matching properties, 
Claim 17 recited the method according to claim 15, further comprising selection of a further simulated process flow portion; performing the selected phase analysis on the further process flow' portion; and providing a comparison of the phase analysis results from the process flow portions.   This is related to processes in design space without any integration for a real and practical application.  It is nonstatutory subject matter.
Claims 18-23 recited the method according to claim 15, further comprising selection of a further phase analysis; performing the further phase analysis on the selected process flow portion; and providing a comparison of the phase analysis results from the process flow portion.  The claim does not provide an integration process to combine the process flow and analysis into a practical and useful solution for a real application.  Claims 18-23 are nonstatutory subject matter.
Claim 22 is directed to software per se.  It is nonstatutory subject matter, a judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 5, 7 and 8-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ratteree et al, US patent application publication no. 20020010563.
As per claims 2 and 23, Ratteree disclosed a method of facilitating simulations of industrial processes comprising: creating and storing at least one rule applicable to a simulation and prescribing an action (paras. [0019]; [0032]-[0052]; [0120]; Fig. 1; EN: the mathematical model describes the productivity related parameters (rules).  Also note the regression analysis)
receiving process information defining an industrial process for simulation (paras. [0009]; [0019]; [0119]-[0120]), wherein the process information includes: 
process topography information determining process equipment (Ratteree: [0009]; [0026]; [0119 ]) and 
information about the material and energy flows to be processed by the industrial process (Ratteree: [0009]; [0019]; [0119]-[0120])
simulating the process based on the received process information (paras. 0032; 0061-0107, 0120); and applying the rule by performing the prescribed action (Ratteree: [0019];  
[0032]-[0052]; [0120]; Fig. 1).
As per claim 5, Ratteree disclosed an apparatus for facilitating simulations of industrial processes (paras. 0019) comprising: 
a module adapted to receive process information defining an industrial process for simulation (Ratteree: [0009]; [0019]; [0119]-[0120]), wherein the process information includes: 
process topography information determining process equipment (paras. 0009; 0026; 0119); and information about the material and energy flows to be processed by the industrial process (paras. 0009, 0019, 0119-0120); a module adapted to create and store at least one 
As per claim 7, Ratteree disclosed adding component or component group to the process topology or removing a component or component group from the process topology.
As per claim 8, Ratteree described suspending the simulation when the alarm condition occurs, providing the user with a notification or report of the occurrence of the alarm condition, awaiting from the user an instruction to amend the simulation, to abort the simulation or to continue the simulation (paras. 0007, 0120, 0146).
As per claim 9, Ratteree described the alarm condition, process information, a threshold to a process information value, conditional value, a conditional value based on occurrence of an event, and/or a calculation based on a simulation result (paras. 0010, 0012, 0073, 0109, 0110).
As per claim 10, Ratteree described the method according to Claim 8, wherein the alarm condition specifies a process information value, and applying the rule comprises generating and providing notification if the process information value is exceeded, or approximated, in the simulation (paras. 0007, 0110, 0112, 0120).
As per claim 11, Ratteree disclosed the method according to Claim 2, wherein the rule prescribes an optimisation associated with at least one variable of the process information to be optimised and at least one parameter and/or topography of the process information to be varied, and applying the rule comprises optimisation of the variable under variation of the at least one parameter and/or topography (paras. 0109, 0110, 01110116, 0119).
As per claim 12, Ratteree disclosed the method according to Claim 2, wherein the rule prescribes process information to be varied, and applying the rule comprises variation of the process information to be varied (paras. 0106-0120).
As per claims 13 and 14, Ratteree disclosed the method according to Claim 2, wherein the rule prescribes an operation to be performed, a condition, and process information to be varied, and applying the rule comprises performance of the operation when the condition is fulfilled under variation of the process information (paras. 0040, 0054, 0122, 0145, 0147).
As per claims 15-23, Ratteree disclosed the method according to claim 2, further comprising receiving a selection of a process flow portion and a selection of a phase analysis, and performing the selected phase analysis on the selected process flow portion, and other flow characteristics (paras. 0129, 0153, 0184, 0186).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ratteree in view of Blevins et al, US patent application publication no. 20070208549.
Ratteree disclosed an apparatus for facilitating simulations of industrial processes
[0019]) comprising: 
 	a module adapted to create and store at least one rule applicable to any simulation and prescribing an action (Ratteree: [0019]; [0032]-[0052]; [0120]; Fig. 1);a module adapted to receive process information defining an industrial process for simulation (Ratteree: [0009]; [0019]; [0119]-[0120]), wherein the process information includes:
 	process topography information determining process equipment (Ratteree: [0009]; [0026]; [0119 ]); and information about the material and energy flows to be processed by the industrial process (Ratteree: [0009]; [0019]; [0119]-[0120]); 
 	a simulator adapted to simulate the process based on the received process information (Ratteree: [0032]; [0061]-[0107] [0120]); and 
 	a module adapted to apply the rule by performing the prescribed action (Ratteree: [0019]; [0032]-[0052]; [0120]; Fig. 1).
 	Ratteree does not particularly teach wherein the rule specifies an alarm condition, and applying the rule comprises responding to the occurrence of the alarm condition, the response 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the statistical model analysis of an industrial process of Ratteree with the teachings of Blevins of wherein a rule specifies an alarm condition, and applying the rule comprises responding to the occurrence of the alarm condition, the response comprising at least one of: suspending the simulation when the alarm condition occurs; providing the user with a notification or report of the occurrence of the alarm condition; and awaiting from the user an instruction to amend the simulation, to abort the simulation, or to continue the simulation for the purpose of providing information to the operator or maintenance persons regarding the operating state of the devices within the plant so that corrective action can be taken (Blevins: [0006], [0102]).

Conclusion
1 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI Q PHAN/Primary Examiner, Art Unit 2128